DETAILED ACTION
	Applicant’s reply filed November 3, 2022 has been fully considered.  Claim 27 is new and claims 18, 20-24, and 26-27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 18, 20-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US Pat. No. 4,428,984) in view of Gilmour (US Pub. No. 2016/0130489).
Regarding Claims 18, 20, 23-24, and 26:  Shimizu et al. teaches a composition comprising a solution of ethylene glycol and sorbitan monoleate (viscosity increasing agent) (Table 1, No. 16).
Shimizu et al. does not teach the composition further comprising polyvinylpyrrolidone and lignin.  However, Gilmour teaches a dust suppressant comprising polymers such as lignin and polyvinylpyrrolidone ([0093]-[0095]).  Shimizu et al. and Gilmour are analogous art because they are concerned with the same field of endeavor, namely dust suppressant compositions.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include the polyvinylpyrrolidone and lignin of Gilmour in the composition of Shimizu et al. and would have been motivated to do so because Gilmour teaches that such compounds are beneficial to dust suppressant compositions because they help bind dirt particles together ([0093]).
Shimizu et al. does not teach the specific process steps of forming the ore dust suppressant.  However, such limitations are product-by-process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].
Regarding Claims 21 and 22:  Shimizu et al. teaches applying the composition to surfaces to suppress ore dust (1:15-35; 2:20-30).

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 3, 2022 have been fully considered but they are not persuasive.
Applicant argues that Shimizu et al. does not disclose sorbitan monooleate as a viscosity increasing agent.  However, as sorbitan monooleate (1000-2000 mPa.s) has a larger viscosity than ethylene glycol (16.1 mPa.s) it inherently reads on a viscosity increasing agent.  
Applicant argues that Gilmour is silent on viscosity.  However, as Gilmour discloses a pyrrolidone as claimed it necessarily reads on a viscosity increasing agent.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        November 19, 2022